August 3, 2010 NEW COVENANT GROWTH FUND NEW COVENANT INCOME FUND NEW COVENANT BALANCED GROWTH FUND NEW COVENANT BALANCED INCOME FUND SUPPLEMENT TO THE PROXY STATEMENT DATED JULY 21, 2010 FOR THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON AUGUST 13, 2010 The following Trustee information replaces certain of the information found in the tables on pages 2 and 3 of the Proxy Statement: Name and Age Position(s) Held With Trust Length of Time Served(1) Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Trusteeships/ Directorships Held by Trustee CURRENT INDEPENDENT TRUSTEE NOMINEES *Gail C. Duree Age: 64 Trustee and Chair of the Board Since Inception; and Since May 2010 Independent Financial Consultant; Treasurer, Montview Boulevard Presbyterian Church (1999 to 2009); Director and Board Member, Alpha Gamma Delta Foundation (philanthropic organization) (2005 to present) 4 None CURRENT INTERESTED TRUSTEE NOMINEES *Robert E. Leech(2) Age: 65 Trustee and President Since May Retired; Director, New Covenant Trust Company (2001 to present); President and Chief Executive Officer of the Presbyterian Church (U.S.A.) Foundation (2000 to 2009) 4 None NEW NOMINEES FOR INDEPENDENT TRUSTEE Ellen L. Taylor Age: 60 Nominee for Trustee N/A Retired; Managing Director and Editor, Investment Management Institute (2005 to 2010); Managing Editor and News Editor, Global Custodian Magazine (March 2004 to September 2004); Board Member, Investment Sub-Committee, Norwalk Hospital, CT (2008 to present) 4 None (Continued on Reverse Side) The following table sets forth the share ownership in each Fund and the aggregate amount owned by each Nominee as of June 30, 2010, and replaces the table found on pages 6-7 of the Proxy Statement: Trustees Dollar Range of Equity Securities in the Growth Fund Dollar Range of Equity Securities in the Income Fund Dollar Range of Equity Securities in the Balanced Growth Fund Dollar Range of Equity Securities in the Balanced Income Fund Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen by the Trustee within the Family of Investment Companies Current Independent Trustees Gail C. Duree $1 - $10,000 $1-$10,000 $1 - $10,000 $1 - $10,000 $10,001 - $50,000 Henry Gardiner None None $1-$10,000 None $1-$10,000 Elinor Hite $1 - $10,000 None None $1 - $10,000 $1 - $10,000 William C. Lauderbach $10,001 - $50,000 $10,001 - $50,000 None None $50,001-$100,000 Current Interested Trustees Robert E. Leech $10,001 - $50,000 None None None $10,001 - $50,000 Samuel W. McNairy $10,001 - $50,000 $10,001 - $50,000 None None $10,001-$50,000 Nominees for Independent Trustees David C. Hinks None None None None None Ellen L. Taylor None None None None None Joy Douglas Strome None None None None None ***** Please retain this Supplement with your Proxy Statement 2
